I respectfully dissent. I think we have no jurisdiction of this appeal for two reasons: In the first place, the lower court had no jurisdiction, and we can therefore acquire none on appeal. *Page 83 
And, in the second place, the appellant was not a party to the suit below; hence he had no right to appeal from the lower court's decree.
Inasmuch as I believe that we should dismiss the appeal for want of jurisdiction, it is unnecessary for me to express an opinion on whether the legislature has the constitutional power to enact a law which, in effect, makes every citizen of Arkansas a partner in a great gambling enterprise.